AMENDMENT NO. 1 TO SALES AND PURCHASE AGREEMENT







THIS AMENDMENT NO. 1 TO SALES AND PURCHASE AGREEMENT (this “Agreement”) is made
as of January 12, 2015 (the “Effective Date”) between LMS Shipmanagement, Inc.,
a Louisiana corporation, with an address at RSA Battle House Tower Office
Building, 11 North Water Street, Suite 18290, Mobile, AL 36602 (“LMS”), and
Triton Emission Solutions Inc. (formerly Poly Shield Technologies Inc.), a
Delaware corporation, with an address at 151 San Francisco Street, Suite 201,
San Juan, Puerto Rico (“TES”).




WHEREAS LMS and TES are parties to that Sales and Purchase Agreement made as of
July 18, 2013 (the “Sales Agreement”) regarding the sale and purchase of certain
DSOX-15 Scrubbers and Exhaust Scrubbers, as those terms are defined in the Sales
Agreement; and




WHEREAS LMS and TES wish to amend the terms of the Sales Agreement as set forth
herein,




NOW THEREFORE THIS AGREEMENT WITNESSES THAT for good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
mutually covenant and agree as follows:




1.

Unless otherwise specifically defined in this Agreement, capitalized terms used
herein and in the recitals hereto shall have the meanings set forth in the Sales
Agreement.

2.

All references to “Poly Shield Technologies Inc.” and “PST” wherever appearing
in the Sales Agreement, shall be deemed to have been deleted and replaced with
“Triton Emission Solutions Inc.” and “TES”, respectively.




3.

Section 2.g. of the Sales Agreement shall be deleted in its entirety and
replaced with the following:




“g.

LMS shall have the option to purchase up to forty (40) additional DSOX-15
Scrubbers for the purchase price, and upon the payment terms, for each DSOX-15
Scrubber as specified in the Confidential Price Summary.  Such option shall
remain available to LMS until ninety (90) days following the date of
Certification of the DSOX-15 Scrubbers for the Vessels, but in no event later
than December 31, 2015.  This option to purchase shall be exercised in
accordance with the Option Terms as provided in Article 5 of this Agreement.
 LMS shall designate a vessel for each DSOX-15 Scrubber at the time such option
is exercised.  Each DSOX-15 Scrubber shall be used on each such vessel for such
vessel’s fuel requirements and for no other use or application.”




4.

Section 5.1.a. of the Sales Agreement shall be deleted in its entirety and
replaced with the following:




“a.

Upon Certification.  Prior to ninety (90) days following the date of
Certification, but in no event later than December 31, 2015 (the “Option
Period”), LMS may enter into a separate purchase agreement, as described herein,
for the purchase of additional DSOX-15 Scrubbers.  The option shall be deemed to
be waived, null, and void upon failure to enter into such purchase agreement for
additional DSOX-15 Scrubbers within the Option Period.  The Option Period, and
any option term, may only be extended by mutual written agreement of the
Parties. “




5.

Section 5.2.a. of the Sales Agreement shall be deleted in its entirety and
replaced with the following:




“a.

If LMS has the option to purchase one or more Exhaust Scrubbers as provided in
Article 2.i. of this Agreement, LMS shall have the right to purchase such
Exhaust Scrubber(s) until ninety (90) days following the expiration of the six
(6) months from the date installation is completed on the Vessels and
Certification is not obtained, but in no event later than December 31, 2015
(“Exhaust Scrubber Option Period”).











Page 1 of 2




--------------------------------------------------------------------------------




6.

Notices addressed to TES shall be addressed to TES at the address set forth
below or such other address as TES may designate and provide notice of in
writing from time to time in accordance with the Sales Agreement:




Attn: Rasmus Norling, President and CEO

Triton Emission Solutions Inc.

151 San Francisco Street, Suite 201

San Juan, Puerto Rico




7.

Except as modified by this Agreement, the Sales Agreement shall remain in full
force and effect in accordance with its terms, and are hereby ratified and
confirmed in all respect by LMS and TES.




8.

This Agreement may be executed in two or more counterparts, each of which shall
constitute an original, but all of which, when taken together, shall constitute
but one instrument, and shall become effective when one or more counterpart have
been signed by each party hereto and delivered to the other parties.




IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first written above.




LMS SHIPMANAGEMENT, INC.

 

TRITON EMISSION SOLUTIONS INC.

by its authorized signatory:

 

by its authorized signatory:

 

 

 

 

 

 

/s/ Peter M. Johnston

 

/s/ Rasmus Norling           20th of Jan 2015

Name: Peter M. Johnston

 

Name: Rasmus Norling

Title: Executive Vice President

 

Title:  Chief Executive Officer and President










































































Page 2 of 2


